DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A trial was scheduled at 9:00 a.m. on October 25, 2010, in the Tax Courtroom in Salem, Oregon to consider Plaintiffs' appeal. On July 14, 2010, the court sent notice of the scheduled trial to Plaintiffs' attorney, Michael A. Redden, at 2720 N.E. 33rd Avenue, Portland, OR 97212, which is the address provided by Mr. Redden to the court. The notice was not returned as undeliverable.
Neither Plaintiffs nor their representative Mr. Redden appeared at the October 25, 2010, trial. As of 10:30 a.m. on October 25, 2010, neither Plaintiffs nor Mr. Redden have contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this _____ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 25, 2010. The Court filed and entered this documenton October 25, 2010.